DETAILED ACTION
	This application has been examined. Claims 1-10 are pending.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   

Making Final
Applicant's arguments filed 8/12/2021 have been fully considered but they are moot in view of the new grounds for rejection.  
The claim amendments regarding -- ‘selects a correspondence between subsystem of the new processing system and the subsystem of the past processing system based on a highest amount of matching configuration information between the two systems’ --  clearly change the literal scope of the independent and dependent claims and/or the range of equivalents for such claims.  The said amendments alter the scope of the claims but do not overcome the disclosure by the prior art as shown below. 
 The Examiner is presenting new grounds for rejection as necessitated by the claim amendments and is thus making this action FINAL.   
Response to Arguments
Applicant's arguments filed 8/12/2021 have been fully considered but they are moot in view of the new grounds for rejection. 
While Tremblay-Terayama-Maytal substantially disclosed the claimed invention Tremblay-Terayama-Maytal does not disclose (re. Claim 1) a similarity determiner that selects a correspondence between subsystem of the new processing system and the subsystem of the past processing system based on a highest amount of matching configuration information between the two systems.
Barooah Figure 3,Paragraph 25, Paragraph 28 disclosed processor 120 may match the application 104-1 to a CSP 152-156 and a service provided therewithin based on a maximum number of feature equivalences derived from a matching process. The application 104-1 may be included in the evaluation group 304 that includes other entities 104-2 to 104-4. The evaluation group 304 may be associated with a section of an organization such as a department, a physical location, a part of the physical location or other geographical, technical or logical unstructured grouping of the information technology (IT) resources represented by the plurality of entities 104-2 to 104-4.
 	Barooah disclosed (re. Claim 1) selects a correspondence based on a highest amount of matching configuration information between the two systems.(Barooah-Figure 3,Paragraph 25, Paragraph 28 ,processor 120 may match the application 104-1 to a CSP 152-156 and a service provided therewithin based on a maximum number of feature equivalences derived from a matching process, Paragraph 34, compares compute and performance features but also compares various other features such as application characteristics to be found in the CSPs 152-156 which may lead to selection of at least one relevant and optimal target cloud service provider 152-156 for the entities 104-1 to 104-4.  )
Tremblay ,Terayama and Barooah are analogous art because they present concepts and practices regarding storage volume configuration management.  At the time of the effective filing date of the claimed invention it would have been obvious to a 

The Applicant presents the following argument(s) [in italics]:
...[ the prior art] does not teach “compares the subsystem in the new processing system and the subsystem in the past processing system,” “selects matching configuration information between the two systems,” “calculates a number of feature items, between the subsystem in the new processing system and the subsystem in the past processing system, whose value matches a value of the matching configuration information selected,” and “determines similarity based on the calculated number of feature items,” as recited in amended claim 1...
The Examiner respectfully disagrees with the Applicant. 
Terayama disclosed (re. Claim 1) “comparing the subsystem in the new processing system and the subsystem in the past processing system,” (Terayama-Paragraph 109, calculating the degree of correlation of both characteristic curves, and a method for comparing the frequency spectra ) and 
“selecting matching configuration information between the two systems,” (Terayama-Paragraph 133, the resource configuration management unit 211 determines the means having the minimum processing cost out of the configuration change means 214b remaining as the candidate as the most suitable configuration change means)
“obtaining a number of feature items, between the subsystem in the new processing system and the subsystem in the past processing system, whose value matches a value of the matching configuration information selected,” (Tremblay-Paragraph 54, one or more predefined application workload classes include one or more of: database, online transaction processing (OLTP), video stream cache, data backup, system boot, virtual memory (disk paging), big data analytics and other classifications. Each classification defines one or more workload parameters such as block size, read/write ratio and degree of randomness, performance characteristics and/or among other parameters. Performance characteristics may include one or more of: performance level for specific applications 17, scalability, throughput, large file performance, small file performance, degree of randomness performance and other characteristics related to performance of one or more storage backend configurations under specific workloads.) 
 
and “determining a similarity based on the obtained number of feature items,” (Terayama-Paragraph 109, calculating the degree of correlation of both characteristic curves, and a method for comparing the frequency spectra )  
While Tremblay-Terayama substantially disclosed the claimed invention Tremblay-Terayama does not disclose (re. Claim 1) calculating a number of feature items, between the subsystem in the new processing system and the subsystem in the past processing system. 
Maytal Paragraph 26 disclosed wherein a Cloud Computing Applicability Score (CCAS) metric may provide a quantitative value that indicates a cloud computing configuration state and its capability to provide a service level and a computing performance needed by or suitable for a customer application. The CCAS metric may enable comparison of different cloud computing environments that are capable to provide similar service level and application performances. 
Maytal disclosed (re. Claim 1) calculating a number of feature items, (Maytal-Paragraph 31, Processing power parameter PR , Paragraph 42, Memory storage parameter (MR), Paragraph 45, internal networking parameter (INR)  ,Paragraph 46, external networking parameter (ENR ), Paragraph 52, employ server latency, storage limits or quotas, scalability factors, backup guarantees, uptime guarantees, resource usage reporting, automatic parallelization, and similar ones to determine a cloud computing applicability score)  between the subsystem in the new processing system and the subsystem in the past processing system. (Maytal-Paragraph 28, identify the individual metrics for the source cloud computing environment 222, compute individual scores for the metrics, and determine an overall score (CCAS) based on a weighted combination of the individual scores, Paragraph 48, overall score CCAS may be calculated as an average value of the parameters described in equation [1] through [6], Paragraph 51, The weighting values for each parameter type may be predetermined according to the application. ) 

Tremblay, Terayama and Maytal are analogous art because they present concepts and practices regarding storage volume configuration management.  At the time of the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the networking art to combine Maytal into Tremblay-Terayama.  The motivation for the said combination would have been to enable customers (or tenants)   to have the option of moving applications from one service provider to another while maintaining service parameters like performance, cost, liability, and similar ones while reducing the burden of comparing clouds and ensure similar levels of performance can be provided by different service providers to a migrating application.(Maytal-Paragraph 23)
 
The Applicant presents the following argument(s) [in italics]:
…Terayama does not teach “dividing each of the past processing system and the new processing system into at least one subsystem based on a volume using a system configuration” and “determining similarity based on a degree of match between a feature item of a subsystem in the new processing system and a feature item of a subsystem in the past processing system,” as recited in amended claim 1. Instead, Teravama is silent regarding these features. Terayama simply teaches calculating a degree of correlation between spots on different curves “calculation of similarity…”…In contrast, Applicant claims “dividing each of the past processing system and the new processing system into at least one subsystem based on a volume using a system configuration” and “determining similarity based on a degree of match between a feature item of a subsystem in the new processing system and a feature item of a subsystem in the past processing system.”
The Examiner respectfully disagrees with the Applicant. 
The Examiner wherein Terayama Paragraph 41,Paragraph 113 disclosed wherein the prediction of influence caused by the configuration change planned by the management program is be added to the consideration before implementing configuration changes for applications where stable disk I/O performance is required.
Terayama disclosed (re. Claim 2)  a subsystem divider (Terayama-Paragraph 36, dividing of physical resources into one or more parts and providing the same as logical partitions)  that divides each of the past processing system and the new processing system into at least one subsystem based on a volume using a system configuration; (Tremblay-Paragraph 73, multiple storage software solutions are deployed, thereby partitioning the cluster in sub-clusters, each partition providing a respective storage backend )
 	The Examiner notes wherein the Terayama disclosure regarding partitioning of storage is equivalent to a subsystem divider wherein the resulting subsystem(s) are based on a volume of storage. 
Terayama disclosed (re. Claim 2)  a similarity determiner (Terayama-Paragraph 109, calculating the degree of correlation of both characteristic curves, and a method for comparing the frequency spectra ) that determines similarity based on a degree of match between a feature item of a subsystem in the new processing system (Terayama- the expected characteristics of the workload ) and a feature item of a it is important which performance information is selected as the target of comparison)  
 	Terayama Paragraph 106 disclosed wherein it is not only necessary to determine whether a threshold has been exceeded or not (for each of the expected characteristics of the workload showing a deterioration of performance compared to the target of comparison) but to consider the level and timing of occurrence of performance fluctuations in the respective resources.
 Terayama disclosed (re. Claim 2)  a selector that selects a past processing system similar to a system configuration of the new processing system based on the similarity.(Terayama-Paragraph 133, the resource configuration management unit 211 determines the means having the minimum processing cost out of the configuration change means 214b remaining as the candidate as the most suitable configuration change means)
 
Priority
	This application claims benefits of priority from Foreign Application JP2018-164187  (JAPAN)  filed September 3, 2018.
 
	The effective date of the claims described in this application is September 3, 2018.
 
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2,9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tremblay (USPGPUB 2018/0074724) further in view of Terayama (USPGPUB  2015/0350019) further in view of Maytal (USPGPUB 2013/0332588) further in view of Barooah (USPGPUB 2019/0158367).
In regard to Claim 1
Tremblay Paragraph 9 disclosed comparing the expected workload on the dataset by the application and the at least one expected characteristic of the dataset to a multiple storage backend configurations, and selecting a storage backend configuration from the multiple storage backend configurations based on the comparison. Tremblay Paragraph 34 disclosed how to take advantage of software defined storage (SDS) solutions to allow applications to specify the expected workload on a given dataset when the dataset is created or when the dataset is used to select a backend solution, i.e., storage solution, to which the dataset will be mapped. Tremblay Paragraph 73 disclosed wherein backend management node 14 determines whether additional resources from already deployed storage backends 16 are available and can be allocated to create and support the dataset.


a past system configuration information acquirer that acquires system configuration information in a past processing system using a past volume; (Tremblay-Paragraph 36, the expected characteristics of the workload can take the form of predefined workload profiles that can be selected from a list of available workload profiles supported by the cloud provider )
a past volume performance information acquirer (Tremblay-Paragraph 62, backend management node may collect performance data of workload behavior and the storage backend 16 during the lifetime of the created dataset)  that stores performance information about the past volume in the past processing system; (Tremblay- Paragraph  53, expected workload includes one or more of the following workload characteristics: Input/Output Operations Per Second (IOPS),) 
a configuration information acquirer that acquires system configuration information about a new processing system using a new volume; (Tremblay-Paragraph 51, backend management node 14 includes a discovery module that is configured to discover the set of available storage backends 16, the performance characteristics of each storage backend 16 and the set of resources for each storage backend 16 ) 
and 
an allocation plan determiner  (Tremblay-Paragraph 79, self-learn storage backend 16 behavior under specific workloads through collection and analysis of historical data, thereby allowing backend management node 14 to more accurately select a storage backend configuration that is better optimized to satisfy application 17 workload )  that determines an allocation plan for the new volume based on prediction contents of the load information.(Tremblay-Paragraph 74, backend management node 14 creates a new instance of storage backend 16 having the selected storage backend configuration with available resources. The new instance of storage backend 16 will be independent of the pre-existing backend instance but provide the same type of performance characteristics.) 

Tremblay disclosed (re. Claim 1) “obtaining a number of feature items, between the subsystem in the new processing system and the subsystem in the past processing system, whose value matches a value of the matching configuration information selected,” (Tremblay-Paragraph 54, one or more predefined application workload classes include one or more of: database, online transaction processing (OLTP), video stream cache, data backup, system boot, virtual memory (disk paging), big data analytics and other classifications. Each classification defines one or more workload parameters such as block size, read/write ratio and degree of randomness, performance characteristics and/or among other parameters. Performance characteristics may include one or more of: performance level for specific applications 17, scalability, throughput, large file performance, small file performance, degree of randomness performance and other characteristics related to performance of one or more storage backend configurations under specific workloads.) 

While Tremblay substantially disclosed the claimed invention Tremblay does not disclose (re. Claim 1) a similar system determiner that determines a past processing system similar to a system configuration of the new processing system based on system configuration information about the past processing system; 
a load predictor that predicts load information about the new volume based on performance information about a past volume used by a past processing system determined to be similar.
While Tremblay substantially disclosed the claimed invention Tremblay does not disclose (re. Claim 1) a subsystem divider that divides each of the past processing system and the new processing system into at least one subsystem based on a volume using a system configuration;
a similarity determiner that determines similarity based on a degree of match between a feature item of a subsystem in the new processing system and a feature item of a subsystem in the past processing system
a selector that selects a past processing system similar to a system configuration of the new processing system based on the similarity.
While Tremblay substantially disclosed the claimed invention Tremblay does not disclose (re. Claim 1) comparing the subsystem in the new processing system and the subsystem in the past processing system , selecting matching configuration information between the two systems, and determining a similarity based on the obtained number of feature items.
selects a correspondence between subsystem of the new processing system and the subsystem of the past processing system based on a highest amount of matching configuration information between the two systems.

Terayama Paragraph 55 disclosed wherein application management server 201 designates a specific resource as the management target, and has an authority to change the configuration thereof independently from other application management servers. Terayama Paragraph 78 disclosed an analyzing method that considers the shared and non-shared relationship of resources by instances, and also considers the characteristics of the tendency of use of resources according to the application.
Terayama disclosed (re. Claim 1) a similar system determiner that determines a past processing system similar to a system configuration of the new processing system (Terayama-Paragraph 108, it becomes possible to extract the performance tendency to evaluate the level of closeness of the patterns as similarity )  based on system configuration information about the past processing system; (Terayama-Paragraph 91, performance pattern is created by a test performed in advance in the system configuration, or by referring to past histories, and are retained in the performance pattern database 217.   )  
a load predictor that predicts load information (Terayama-Paragraph 99,Paragraph 100, predicted value of the target performance information such as workloads such as use rate, response time and throughput )  about the new  a performance pattern where the bottleneck factor is already known ( model pattern) is prepared, and the performance pattern having the highest degree of similarity with the predicted value and the history of the performance information is specified ) 
Terayama disclosed (re. Claim 2) a subsystem divider (Terayama-Paragraph 36, dividing of physical resources into one or more parts and providing the same as logical partitions. The Examiner notes wherein the Terayama disclosure regarding partitioning of storage is equivalent to a subsystem divider wherein the resulting subsystem(s) are based on a volume of storage)  that divides each of the past processing system and the new processing system into at least one subsystem based on a volume using a system configuration; (Tremblay-Paragraph 73, multiple storage software solutions are deployed, thereby partitioning the cluster in sub-clusters, each partition providing a respective storage backend )
a similarity determiner that determines similarity based on a degree of match between a feature item of a subsystem in the new processing system and a feature item of a subsystem in the past processing system; (Terayama-Paragraph 109, calculating the degree of correlation of both characteristic curves, and a method for comparing the frequency spectra )  and 
a selector that selects a past processing system similar to a system configuration of the new processing system based on the similarity.(Terayama-Paragraph 133, the resource configuration management unit 211 determines the means having the minimum processing cost out of the configuration change means 214b remaining as the candidate as the most suitable configuration change means)
Terayama disclosed (re. Claim 1) “comparing the subsystem in the new processing system and the subsystem in the past processing system,” (Terayama-Paragraph 109, calculating the degree of correlation of both characteristic curves, and a method for comparing the frequency spectra ) and 
“selecting matching configuration information between the two systems,” (Terayama-Paragraph 133, the resource configuration management unit 211 determines the means having the minimum processing cost out of the configuration change means 214b remaining as the candidate as the most suitable configuration change means)
 
and “determining a similarity based on the obtained number of feature items,” (Terayama-Paragraph 109, calculating the degree of correlation of both characteristic curves, and a method for comparing the frequency spectra )  

Tremblay and Terayama are analogous art because they present concepts and practices regarding storage volume configuration management.  At the time of the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the networking art to combine Terayama into Tremblay.  The motivation for the said combination would have been to enable specifying the true bottleneck by not only   determining whether a threshold has been exceeded or not but to consider the 
While Tremblay-Terayama substantially disclosed the claimed invention Tremblay-Terayama does not disclose (re. Claim 1) a similarity determiner that selects a correspondence between subsystem of the new processing system and the subsystem of the past processing system based on a highest amount of matching configuration information between the two systems.

While Tremblay-Terayama substantially disclosed the claimed invention Tremblay-Terayama does not disclose (re. Claim 1) calculating a number of feature items, between the subsystem in the new processing system and the subsystem in the past processing system. 
Maytal Paragraph 26 disclosed wherein a Cloud Computing Applicability Score (CCAS) metric may provide a quantitative value that indicates a cloud computing configuration state and its capability to provide a service level and a computing performance needed by or suitable for a customer application. The CCAS metric may enable comparison of different cloud computing environments that are capable to provide similar service level and application performances. 
Maytal disclosed (re. Claim 1) calculating a number of feature items, (Maytal-Paragraph 31, Processing power parameter PR , Paragraph 42, Memory storage parameter (MR), Paragraph 45, internal networking parameter (INR)  ,Paragraph 46, external networking parameter (ENR ), Paragraph 52, employ server latency, storage limits or quotas, scalability factors, backup guarantees, uptime guarantees, resource usage reporting, automatic parallelization, and similar ones to determine a cloud computing applicability score)  between the subsystem in the new processing system and the subsystem in the past processing system. (Maytal-Paragraph 28, identify the individual metrics for the source cloud computing environment 222, compute individual scores for the metrics, and determine an overall score (CCAS) based on a weighted combination of the individual scores, Paragraph 48, overall score CCAS may be calculated as an average value of the parameters described in equation [1] through [6], Paragraph 51, The weighting values for each parameter type may be predetermined according to the application. ) 

Tremblay, Terayama and Maytal are analogous art because they present concepts and practices regarding storage volume configuration management.  At the time of the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the networking art to combine Maytal into Tremblay-Terayama.  The motivation for the said combination would have been to enable customers (or tenants)   to have the option of moving applications from one service provider to another while maintaining service parameters like performance, cost, liability, and similar ones while reducing the burden of comparing clouds and ensure similar levels of performance can be provided by different service providers to a migrating application.(Maytal-Paragraph 23)
While Tremblay-Terayama-Maytal substantially disclosed the claimed invention Tremblay-Terayama-Maytal does not disclose (re. Claim 1) selects a correspondence 
Barooah Figure 3,Paragraph 25, Paragraph 28 disclosed processor 120 may match the application 104-1 to a CSP 152-156 and a service provided therewithin based on a maximum number of feature equivalences derived from a matching process. The application 104-1 may be included in the evaluation group 304 that includes other entities 104-2 to 104-4. The evaluation group 304 may be associated with a section of an organization such as a department, a physical location, a part of the physical location or other geographical, technical or logical unstructured grouping of the information technology (IT) resources represented by the plurality of entities 104-2 to 104-4.
 	Barooah disclosed (re. Claim 1) selects a correspondence based on a highest amount of matching configuration information between the two systems.(Barooah-Figure 3,Paragraph 25, Paragraph 28 ,processor 120 may match the application 104-1 to a CSP 152-156 and a service provided therewithin based on a maximum number of feature equivalences derived from a matching process, Paragraph 34, compares compute and performance features but also compares various other features such as application characteristics to be found in the CSPs 152-156 which may lead to selection of at least one relevant and optimal target cloud service provider 152-156 for the entities 104-1 to 104-4.  )
Tremblay, Terayama and Barooah are analogous art because they present concepts and practices regarding storage volume configuration management.  At the time of the effective filing date of the claimed invention it would have been obvious to a 


In regard to Claim 9
 	Claim 9 (re. a volume allocation management method) recites substantially similar limitations as Claim 1.  Claim 9 is rejected on the same basis as Claim 1.
 	 
In regard to Claim 10
 	Claim 10 (re. non-transitory computer readable medium) recites substantially similar limitations as Claim 1.  Claim 10 is rejected on the same basis as Claim 1.
Furthermore Tremblay-Terayama-Maytal-Barooah disclosed (re. Claim 10) a configuration information acquirer (Tremblay-Paragraph 51, backend management node 14 includes a discovery module that is configured to discover the set of available storage backends 16, the performance characteristics of each storage backend 16 and the set of resources for each storage backend 16 )
a similar system determiner   (Terayama-Paragraph 58, integrated resource management unit 202 ) 
resource configuration management unit 211 )   and 
an allocation plan determiner (Tremblay-Paragraph 78, optimization module 32) 

In regard to Claim 2
Tremblay-Terayama-Maytal-Barooah disclosed (re. Claim 2) wherein the similar system determiner includes:   
a feature item extractor that acquires attribute information about the divided subsystem and extracts a feature item in the subsystem based on an occurrence frequency of the attribute information;(Terayama-Paragraph 106, determine whether a threshold has been exceeded or not but to consider the level and timing of occurrence of performance fluctuations in the respective resources ) 
  
Claims 3,5,6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tremblay (USPGPUB 2018/0074724) further in view of Terayama (USPGPUB  2015/0350019) further in view of Maytal (USPGPUB 2013/0332588) further in view of Barooah (USPGPUB 2019/0158367) further in view of Kavuri (USPGPUB 2011/0010518). 	In regard to Claim 3
While Tremblay-Terayama-Maytal substantially disclosed the claimed invention Tremblay-Terayama-Maytal does not disclose (re. Claim 3) wherein the subsystem divider uses a subsystem defined as each of sets of common parts capable of 
Kavuri Paragraph  152 , Paragraph 171 disclosed wherein storage manager or other system component may simulate the new resource configurations of the source and target storage operation cell in advance of the migration, to determine whether the configuration is desirable and likely to achieve the desired goal. The simulation may take into account existing information relating to each storage operation cell resource and storage operation scheduling or other job related information which may be obtained from a storage policy.
Kavuri disclosed (re. Claim 3) wherein the subsystem divider uses a subsystem defined as each of sets of common parts (Kavuri- storage operation cells ) capable of traversing the same type of resource along a resource path from each volume as a start point in the system configuration of the past processing system and the new processing system. (Kavuri-Paragraph 159, assignment may include logically associating one or more pathways and the migrated resource and may be based on past or predicted performance of resources) 
Tremblay ,Terayama and Kavuri are analogous art because they present concepts and practices regarding storage volume configuration management.  At the time of the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the networking art to combine Kavuri into Tremblay-Terayama-Maytal.  The motivation for the said combination would have been to enable simulating the new resource configurations of the source and target storage operation In regard to Claim 5
Tremblay-Terayama-Maytal-Barooah disclosed (re. Claim 5) a load predictor (Terayama-resource configuration management unit 211 ) .
While Tremblay-Terayama-Maytal substantially disclosed the claimed invention Tremblay-Terayama-Maytal does not disclose (re. Claim 5) wherein the load predictor extracts at least one actual value from load information about a past volume used by the past processing system determined to be similar and predicts load information about the new volume based on statistics information about an extracted actual value.
 Kavuri disclosed (re. Claim 5)   extracting at least one actual value from load information about a past volume used by the past processing system determined to be similar (Kavuri-Paragraph 146, network resource management system may provide information (e.g., component storage capacity, rate of storage media consumption, scheduled storage operations, network data pathway load metrics, processor loads, and other performance metrics , Paragraph 151, verify that the anticipated or intended storage operations can be performed in the new proposed storage operation cell configurations before allowing the new storage operation cell configurations to be brought online) and predicting load information about the new volume based on statistics information about an extracted actual value. (Kavuri-Paragraph 152 , Paragraph 171,storage manager or other system component may simulate the new resource configurations of the source and target storage operation cell in advance of the migration, to determine whether the configuration is desirable and likely to achieve the desired goal) 
Tremblay ,Terayama and Kavuri are analogous art because they present concepts and practices regarding storage volume configuration management.  At the time of the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the networking art to combine Kavuri into Tremblay-Terayama-Maytal.  The motivation for the said combination would have been to enable simulating the new resource configurations of the source and target storage operation cell in advance of the migration, to determine whether the configuration is desirable and likely to achieve the desired goal.	In regard to Claim 6
While Tremblay-Terayama-Maytal substantially disclosed the claimed invention Tremblay-Terayama-Maytal does not disclose (re. Claim 6) wherein the system configuration information about one of the past processing system and the new processing system includes configuration information about middleware configuring one of the past processing system and the new processing system and volume configuration information in a storage system used by one of the past processing system and the new processing system.
  Kavuri disclosed (re. Claim 6) wherein the system configuration information about one of the past processing system and the new processing system includes configuration information about middleware (Kavuri- storage manager component)  configuring one of the past processing system and the new processing system and volume configuration information (Kavuri-  Paragraph 151, verify that the anticipated or intended storage operations can be performed in the new proposed storage operation cell configurations before allowing the new storage operation cell configurations to be brought online ) in a storage system used by one of the past processing system and the new processing system.(Kavuri-Paragraph 146, information may be obtained by a storage manager, master storage manager or other system component to calculate performance metrics and determine and/or identify storage operation cell resources for migration )  	Tremblay ,Terayama and Kavuri are analogous art because they present concepts and practices regarding storage volume configuration management.  At the time of the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the networking art to combine Kavuri into Tremblay-Terayama-Maytal.  The motivation for the said combination would have been to enable simulating the new resource configurations of the source and target storage operation cell in advance of the migration, to determine whether the configuration is desirable and likely to achieve the desired goal.
Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tremblay (USPGPUB 2018/0074724) further in view of Terayama (USPGPUB  2015/0350019) further in view of Maytal (USPGPUB 2013/0332588) further in view of Barooah (USPGPUB 2019/0158367) further in view of Heroor (USPGPUB 2017/0286209).	In regard to Claim 7
 it becomes possible to extract the performance tendency to evaluate the level of closeness of the patterns as similarity )   and determines the similarity based on the number of subsystems in the past processing system and the new processing system. (Terayama-Paragraph 100, a performance pattern where the bottleneck factor is already known ( model pattern) is prepared, and the performance pattern having the highest degree of similarity with the predicted value and the history of the performance information is specified )
While Tremblay-Terayama-Maytal substantially disclosed the claimed invention Tremblay-Terayama-Maytal does not disclose (re. Claim 7) when a match is found in feature items for a plurality of subsystems and determining a plurality of subsystems having a matching feature item to be one subsystem.
Heroor Paragraph 49 disclosed information is collected from each of the storage cluster systems 1000 including indications of occurrences of various events within or otherwise involving each of the storage cluster systems 1000, including types of events (e.g., malfunctions, instances of exceeding storage capacity, resizing of volumes, additions and/or removals of storage devices 800, etc.), the outcomes of various events, and/or the pattern and/or frequency of occurrence of various types of events
Heroor disclosed (re. Claim 7) when a match is found in feature items for a plurality of subsystems (Heroor-Paragraph 49, information is collected from each of the storage cluster systems 1000 ) and determining a plurality of subsystems having correlations among thereamong) may be derived and maintained )  	Tremblay ,Terayama and Heroor are analogous art because they present concepts and practices regarding storage volume configuration management.  At the time of the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the networking art to combine Heroor into Tremblay-Terayama-Maytal.  The motivation for the said combination would have been to prevent reoccurrences of the particular trouble event given both current and predicted levels of frequency of occurrence of the particular usage type.(Heroor-Paragraph 33)
	In regard to Claim 8
Tremblay-Terayama-Maytal-Heroor disclosed (re. Claim 8) wherein the similarity determiner determines similarity to be a lowest value  (Heroor-Paragraph 66, minimum degree of similarity (or maximum degree of difference) between such combinations on which the selection of models to be so retrieved may be specified as a minimum similarity threshold (or a maximum difference threshold) in the threshold rules 2633t )  when the number of subsystems differs in the past processing system and the new processing system.
Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tremblay (USPGPUB 2018/0074724) further in view of Terayama (USPGPUB  2015/0350019) further in view of Maytal (USPGPUB 2013/0332588) further in view of Barooah (USPGPUB 2019/0158367) further in view of Kavuri (USPGPUB 2011/0010518) further in view of Kano (USPGPUB 2014/0032727).	In regard to Claim 4
While Tremblay-Terayama-Maytal substantially disclosed the claimed invention Tremblay-Terayama-Maytal does not disclose (re. Claim 4) wherein, when a resource is capable of being traversed from a plurality of volumes in the subsystem is nearer to another volume than to one volume as a start point, the subsystem divider removes the resource from a subsystem including the one volume as a start point.
Kano disclosed a technique to validate physical cabling and logical path before provisioning volume.
Kano disclosed (re. Claim 4) wherein, when a resource is capable of being traversed from a plurality of volumes in the subsystem is nearer to another volume than to one volume as a start point, the subsystem divider removes the resource from a subsystem including the one volume as a start point.(Kano-Paragraph 13, Figure 27, enumerating all paths between the first and second NICs of the first server and the third and fourth NICs of the second server and storing the enumerated paths in a path table; choosing a shortest path from the enumerated paths in the path table, storing the chosen shortest path in a shortest path table, and removing the chosen shortest path from the path table; removing all paths from the shortest path table which contain one or more aggregation switches) 
Tremblay ,Terayama,Kavuri and Kano are analogous art because they present concepts and practices regarding storage volume configuration management.  At the time of the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the networking art to combine Kano into Tremblay-Terayama-.
Conclusion

Examiner’s Note: In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the enclosed PTO-892 form.
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREG C BENGZON whose telephone number is (571)272-3944.  The examiner can normally be reached on Monday - Friday 8 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



	/GREG C BENGZON/           Primary Examiner, Art Unit 2444